Parker, C. J.
The plaintiff, Maximillian, having served in the army of the United States during the late world war and deeming himself entitled to compensation from the state of Washington under our veterans’ equalized compensation act (being ch. 1, p. 7, of the Laws of 1920, Extraordinary Session of the Legislature) made application accordingly to the state auditor. His application having been denied by the auditor, he sought by mandamus proceedings in the superior court for Thurston county to compel payment in accordance with his application. A hearing in the superior court upon the merits resulted in a judgment of dismissal, denying the relief sought by the plaintiff, from which he has appealed to this court.
The controlling facts are not in dispute, and may be summarized as follows: On November 4, 1914, which date, it is to be noticed, was long before the United States entered the world war, and at a time when the United States was at peace with all the world, appellant enlisted in the military service of the United States, at Jefferson Barracks, in the state of Missouri. At that time he was not a resident of the state of Washington; indeed, he had then never been in the state of Washington. His certificate of discharge from the military service of the United States, introduced in evidence in his behalf, does not show the term for which he enlisted; that certificate showing only the date of his enlistment as November 4, 1914, the date of his discharge as June 4, 1920, and that he *76was “serving in second enlistment period at date of discharge.” Touching the question of the term of his enlistment commencing on November 4, 1914, and as to whether or not there was another enlistment by him at a later time when he claims to have become a resident of the state of Washington, he testified as follows:
“Q. When did you enlist in the army? A. November fourth, 1914. Q. And after your enlistment, where were you stationed? A. At Jefferson Barracks until December, 1914. Q. Where were you sent from Jefferson Barracks? A. Fort Casey, Washington. Q. How long were you stationed at Fort Casey? A. From — until I left for France sometime in 1918. Q. How long was your enlistment for? A. Three years with the colors and four in reserve. Q. And when you lived at Fort Casey you lived in barracks, didn’t you? A. Yes. Q. All the time that you were there you lived in barracks? A. Yes. Q. In 1917 you did not re-enlist, did you? A. No.”
His service in the army was continuous from his enlistment in 1914 until his discharge in 1920, he evidently being retained and continued in the service under his reserve period of enlistment mentioned in his testimony. We think it is thus apparent that the reference in his certificate of discharge to his at that time “serving in second enlistment period” is merely a reference to the reserve period of his enlistment, and does not, in the light of his testimony, evidence a new or independent enlistment. He claims to have become a resident of the state of Washington prior to the commencement of his reserve period of enlistment, and evidence was introduced in his behalf in an effort to show the establishment of his residence in this state before that time, with a view of inducing the court to hold that his reserve period was, in legal effect, a new enlistment during the war, while he was *77a resident of this state. We do not here notice the evidence touching the claimed establishment of his residence in this state, since we have concluded that his residence is of no controlling force in the disposition of his claimed right here involved, in view of the fact that his enlistment was in the regular army of the United States long before our country entered the world war.
The language of the title and body of our veterans’ equalized compensation act to be here considered is as follows:
“An Act providing for the payment of equalized compensation to veterans of the war with the Central Allied Powers, authorizing the issuance and sale of state bonds and the levy of a tax to pay said bonds, making an appropriation, providing penalties, and providing for the submission of this act to a vote of the people.

“Be it enacted by the Legislature of the State of Washington:

“Section 1. There shall be paid [1] to each person who was regularly called, enlisted, drafted, inducted or commissioned and who served on active duty in the Army, Navy or Marine Corps of the United States between the 6th day of April, 1917, and the 11th day of November, 1918; [2] and to each person who, being a citizen of the United States at the time of his entry therein, served on active duty in the naval, military or air forces of any of the governments associated with the United States during the war with the central allied powers between the 6th day of April, 1917, and the 11th day of November, 1918; [3] and who, at the timé of his call, enlistment, induction, commission or service, was a bona fide resident of the state of Washington, the sum of fifteen dollars ($15.00) for each and every month or major fraction thereof of active duty performed subsequent to April 6,1917, and prior to November 11, 1919: . . .” Laws of 1920, p. 7, ch. 1.
*78We have, for convenience of separate reference, numbered the three parts of this quoted language of the body of the act which are separated by semicolons. The second part seems to be of no moment in our present inquiry. The first part, read without thought of the word “service,” found in the third part, seems to plainly limit the right to “equalized compensation” to those who were “called, enlisted, drafted, inducted or commissioned” within the specified war period and who “served” within that period. In other words, a claimant must have entered the service within that period, as well as performed the service within that period, in order to entitle him to the compensation provided for by the act. We think the words “equalized compensation,” found in the title of the act, shed light upon the legislative intent to be gathered from the language of the body of the act which might seem somewhat uncertain in its meaning. The word “service,” in the third part of the quoted language of the act, being separated by the disjunctive “or” from the words “called,” “enlisted,” “drafted,” “inducted,” “commissioned,” may seem to furnish ground for arguing that mere service in the world war by a resident of this state, regardless of the time or manner of entering the military service, would entitle such resident to the compensation provided for by the terms of the act. We think, however, that such is not the meaning of the act, in view of the language of its title and the first part of the above quoted language of the body of the act. When appellant entered the military service of the United States he voluntarily chose such service as a vocation, at a time when there was no law under which he could be compelled to enter such service, and at a time when the nation was at peace with all the world. It is true that *79he also then hound himself to such military service in time of war, should the nation he at war during his term of enlistment; but he did not at any time forego the material advantages of civil life for. the. express purpose of defending his country in its hour of peril; as did those who either voluntarily or under the selective service law entered the military service of their country, not as a vocation, hut solely for its defense in its hour of peril.
Reading as a whole the language of the body of the act, above quoted, in the light of the language of its title, we feel constrained to hold that, by the passage of the act, there was expressed the state’s legislative intent to further compensate for their military service during the world war only those who abandoned the material advantages of civil life to aid in the defense of their country during the specified war period.
The judgment is affirmed.
Holcomb, Bridges, Fullerton, Main, Tolman, Mitchell, and Mackintosh, JJ., concur.